                  Case 3:17-cv-07210-SK Document 104 Filed 07/29/19 Page 1 of 11




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     DAVID L. ANDERSON
 3   United States Attorney
 4   MARCIA BERMAN
     Assistant Branch Director
 5
     KAREN S. BLOOM
 6   Senior Counsel
     R. CHARLIE MERRITT
 7   Trial Attorney
 8   U.S. Department of Justice
     Civil Division, Federal Programs Branch
 9   919 East Main Street, Suite 1900
     Richmond, VA 23219
10   (202) 616-8098 (phone)
     (804) 819-7417 (fax)
11   robert.c.merritt@usdoj.gov

12   Counsel for Defendants

13
14                                    UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16    MARTIN CALVILLO MANRIQUEZ, et al.,
                                                                                No. 3:17-cv-7210-SK
17
18                                Plaintiffs,
                                                                                DEFENDANTS’ RESPONSE IN
19                                                                              OPPOSITION TO PLAINTIFFS’ MOTION
                 v.
                                                                                TO LIFT STAY OF PROCEEDINGS AND
20
      UNITED STATES DEPARTMENT OF                                               TO ENFORCE PRELIMINARY
21    EDUCATION and BETSY DEVOS, in her                                         INJUNCTION
      official capacity as Secretary of Education,
22                                                                              Date: August 19, 2019
23                                Defendants.                                   Time: 9:30 a.m.
                                                                                Place: Courtroom C, 15th Floor
24                                                                              Magistrate Judge Sallie Kim
25
26
27
28


     Defendants’ Response in Opposition to Plaintiffs’ Motion to Lift Stay of Proceedings and to Enforce Preliminary Injunction
     No. 3:17-cv-7210-SK
                                                                        1
                  Case 3:17-cv-07210-SK Document 104 Filed 07/29/19 Page 2 of 11




 1                                                            INTRODUCTION
 2              On August 30, 2018, the Court stayed district court proceedings pending resolution of
 3   Defendants’ appeal of the Court’s preliminary injunction order, finding that a stay would promote
 4   judicial economy because, among other things, it would prevent the Court from having to “address
 5   the summary judgment claims in piecemeal fashion.” Order at 6, ECF No. 88 (“Stay Order”).
 6   That remains the case today, notwithstanding Plaintiffs’ motion to lift the stay of proceedings, ECF
 7   No. 103 (“Pls.’ Mot.”). The Ninth Circuit’s ruling will provide significant, if not dispositive,
 8   guidance on central legal questions—such as whether the methodology the Department of
 9   Education (“Department”) developed in December 2017 to evaluate certain types of borrower
10   defense claims (which Plaintiffs and the Court have termed the “Average Earnings Rule”) violates
11   the Privacy Act or is arbitrary and capricious—and substantially shape the litigation moving
12   forward. Proceeding “piecemeal” with potentially duplicative litigation without that guidance
13   remains a wasteful and inefficient exercise regardless of when the Ninth Circuit issues its ruling.
14   There is thus no basis to grant Plaintiffs’ request to lift the stay.
15              Moreover, the efficiency gained by staying proceedings outweighs any harm to Plaintiffs
16   that will result from the continued stay. The Department is committed to complying with the
17   Court’s preliminary injunction and ensuring that covered borrowers are not required to make
18   payments on their loans. Regrettably, in an operation as expansive as the Department’s federal
19   student loan program, implementation of the injunction has faced challenges and, as Plaintiffs’
20   motion highlights, there have been limited instances in which students covered by the injunction
21   were temporarily and inadvertently placed by their loan servicers in an incorrect repayment status.
22   But as explained below, the Department has worked diligently to rectify these servicer errors once
23   they have been brought to the Department’s attention. With this filing, the Department submits a
24   declaration describing the efforts the Department has taken to comply with the preliminary
25   injunction, including actions taken in response to the specific issues Plaintiffs have identified and
26   actions the Department plans to take going forward to prevent similar issues from arising in the
27   future. The Department is also willing, should the Court find it necessary, to submit periodic status
28   reports that detail its ongoing oversight and compliance efforts.


     Defendants’ Response in Opposition to Plaintiffs’ Motion to Lift Stay of Proceedings and to Enforce Preliminary Injunction
     No. 3:17-cv-7210-SK
                                                                        2
                  Case 3:17-cv-07210-SK Document 104 Filed 07/29/19 Page 3 of 11




 1              Defendants believe that these safeguards will do more to ensure that Plaintiff class
 2   members are not harmed during the remaining pendency of the Court’s stay than moving forward
 3   with proceedings (e.g., filing an answer or administrative record, deciding a privilege dispute) that
 4   will not themselves provide Plaintiffs any relief. As this Court has recognized, the Ninth Circuit’s
 5   ruling on legal issues that are central to Plaintiffs’ complaint is a necessary precondition to the
 6   Court “deciding the final relief, if any” in this case. Stay Order at 6.
 7              Therefore, the Court should deny Plaintiffs’ request to proceed in piecemeal fashion and
 8   allow the stay to remain in place until the Ninth Circuit rules on Defendants’ appeal. During that
 9   time period, should the Court deem it necessary to alleviate any concerns about the continued
10   effectiveness of the preliminary injunction, the Department will provide periodic status reports
11   detailing its compliance.
12                                                               ARGUMENT
13        I.         THE DEPARTMENT’S GOOD FAITH EFFORTS TO                                                                       ENSURE
14                   COMPLIANCE AND REMEDIATE HARM TO BORROWERS

15              As the Court is aware, it granted in part and denied in part Plaintiffs’ motion for a

16   preliminary injunction on May 25, 2018. See ECF No. 60 (“PI Order”). In that original opinion,

17   the Court temporarily ordered the Secretary to “cease all efforts to collect debts from Plaintiffs.”

18   Id. at 37. On June 19, 2018, the Court issued an “Amended Order Regarding Plaintiffs’ Motion

19   for Preliminary Injunction,” ECF No. 70 (“Amended Order”), which modified the PI Order to

20   require the Secretary and the Department temporarily to “cease all efforts to collect debts from

21   Plaintiffs and any other [Corinthian] borrower who has successfully completed the attestation

22   form,” id. at 1. The Court later clarified that its orders did not require Defendants to “take any

23   action with respect to individuals who have not yet submitted an attestation form.” ECF No. 89.

24              The Department has undertaken good faith efforts to comply with the Court’s orders, as

25   described in the attached declaration of Sara Hayhurst, Senior Advisor with the Department’s

26   office of Federal Student Aid (“FSA”) (“Hayhurst Decl.”). These efforts, however, have been

27   complicated by the fact the Department does not itself service federal student loans, a process that

28   includes collecting payments and performing other administrative tasks. See Hayhurst Decl. ¶ 7.



     Defendants’ Response in Opposition to Plaintiffs’ Motion to Lift Stay of Proceedings and to Enforce Preliminary Injunction
     No. 3:17-cv-7210-SK
                                                                        3
                  Case 3:17-cv-07210-SK Document 104 Filed 07/29/19 Page 4 of 11




 1   Instead, the Department contracts with multiple loan “servicers” to provide these services, each of
 2   which has its own contract with the Department and its own “unique system, processes, and
 3   procedures.” Id. ¶¶ 8-9; see also 20 U.S.C. § 1087f (directing the Secretary to enter contracts with
 4   entities to provide these services). Collectively, these servicers manage the federal student loans
 5   of approximately 45 million borrowers, each of whom may have more than one federal student
 6   loan and records with more than one servicer. Id. ¶¶ 7, 13. Given the sheer magnitude of this
 7   operation, it can take time for the Department to implement large-scale loan servicing changes and
 8   respond to any issues associated with loan servicing status. Importantly, the Department cannot
 9   access the servicers’ systems directly, but must instead rely on the servicers to comply with the
10   Department’s instructions and guidelines and make any necessary changes to their systems. Id.
11   ¶¶ 10-12.
12              As Defendants have previously represented, it has long been the Department’s policy, even
13   before the Court entered its preliminary injunction, to provide, with certain exceptions, see
14   Hayhurst Decl. ¶¶ 16, 19, forbearance to individuals with pending borrower defense applications
15   and, for such borrowers already in default, to halt collection activities. 1 See, e.g., Defs.’ Brief in
16   Resp. to Court’s May 25, 2018 Order at 9-10, ECF No. 64. Consistent with that policy, and to
17   prevent the forbearance status of some borrowers with still pending applications from lapsing, the
18   Department directed its servicers in March 2018 to place all individuals with pending borrower
19   defense applications into forbearance or stopped collections status for a period of twelve months,
20   in accordance with the Department’s policy of providing forbearance for twelve months at a time,
21   subject to renewal as needed. Hayhurst Decl. ¶¶ 21-22. In June 2018, to respond to the concern
22   that borrower defense applicants’ forbearance would lapse upon expiration of the twelve months,
23   the Department additionally requested that servicers “implement a solution” to extend forbearance
24   and stopped collections status indefinitely until notified otherwise by the Department. Id. ¶¶ 30-
25   31. And, in addition to the instructions the Department had already issued about placing borrowers
26
     1
27     The declaration explains that “forbearance” allows a borrower who is not in default to
     “temporarily stop making payments on the borrower’s federal student loan.” When the
28   Department places a borrower in “[s]topped collections status,” it stops engaging in involuntary
     debt collection against a borrower who is already in default. Hayhurst Decl. ¶¶ 17-18.

     Defendants’ Response in Opposition to Plaintiffs’ Motion to Lift Stay of Proceedings and to Enforce Preliminary Injunction
     No. 3:17-cv-7210-SK
                                                                        4
                  Case 3:17-cv-07210-SK Document 104 Filed 07/29/19 Page 5 of 11




 1   with pending applications into forbearance, the Department, in instructions issued on July 5, 2018
 2   to implement the Court’s preliminary injunction, required all servicers to place all borrowers who
 3   had received a partial discharge under the Department’s now-enjoined “Average Earnings Rule,”
 4   into forbearance or, as appropriate, stopped collections status, until further notice from the
 5   Department. Id. ¶¶ 43-47. As of June 30, 2019, 15,017 borrowers had received a partial discharge
 6   and 59,764 Corinthian borrowers had pending borrower defense applications. Id. ¶ 37. The
 7   Department engages in regular communications with its servicers to ensure that the preliminary
 8   injunction is followed and to resolve individual borrower issues as they arise. Id. ¶ 39.
 9              Nonetheless, as outlined in Plaintiffs’ motion, it appears that some servicers have
10   committed some limited errors implementing the Department’s instructions.                                                    In particular,
11   Plaintiffs point to a situation in the spring of 2019 in which some loan servicers notified borrowers
12   covered by the Court’s injunction that their loans were going back into repayment. See Pls.’ Mot.
13   at 3, 4. As detailed in the Hayhurst Declaration, this issue resulted in part from the Department’s
14   migration of borrower defense data to a new platform, which unintentionally caused certain
15   borrowers’ forbearance or stopped collections status to lapse. Hayhurst Decl. ¶¶ 24, 50-51. As
16   the declaration makes clear, however, this “should not have” happened. Id. ¶ 48. Once made
17   aware of the problem, the Department began working to remediate it “immediately,” instructing
18   servicers, through both automated system instructions and guidance letters, to confirm that all
19   Corinthian borrower defense applicants covered by the Court’s injunction were in the appropriate
20   loan repayment status and, if necessary, to place them into the correct forbearance or stopped
21   collections status, backdated to before the repayment issue arose and to cover the entirety of the
22   period for which the borrower should have been in forbearance or stopped collections status. Id.
23   ¶¶ 53-58.
24              In addition, the Department has engaged in oversight to confirm that the servicers have
25   complied with the Department’s instructions, confirming that the Department’s three largest
26   servicers, which together service approximately 90% of the Plaintiff class members’ loans, had
27   placed the loans of the majority of the class members that they service into proper repayment
28   status. Id. ¶¶ 59-62. While this process has been delayed somewhat by the difficulty of verifying


     Defendants’ Response in Opposition to Plaintiffs’ Motion to Lift Stay of Proceedings and to Enforce Preliminary Injunction
     No. 3:17-cv-7210-SK
                                                                        5
                  Case 3:17-cv-07210-SK Document 104 Filed 07/29/19 Page 6 of 11




 1   the reasons an individual borrower may not be in forbearance (for example, he or she can choose
 2   to opt out), see id. ¶ 61, and other demands on FSA’s resources, id. ¶¶ 65-66, FSA is committed
 3   to confirming, at least preliminarily, that all class members are in correct repayment status by late-
 4   August 2019. Id. ¶ 67. The Department anticipates being able to validate these results, and provide
 5   the Court with “high-level report of the Manriquez class members’ repayment status on an
 6   aggregate level” by the end of September. Id. ¶ 68. In the meantime, to the extent borrowers
 7   continue to be affected by this servicer error, the Department intends to contact affected borrowers,
 8   through multiple means, and provide information about the steps they can take to fix the situation
 9   without making unnecessary payments on their loans. Id. ¶¶ 63-64, 68. As Ms. Hayhurst’s
10   declaration emphasizes, when borrowers raise issues related to their loan repayment status with
11   the Department directly, “[s]uch issues are generally resolved within 48 hours and any [necessary]
12   refunds of payments or offsets . . . can be issued quickly within weeks.” Id. ¶ 82.
13              Plaintiffs also reference the situation of Erica Maupin, a class member who was informed
14   on July 3 that her loans were back in repayment. Pls.’ Mot. at 3, 5. This problem has only recently
15   been brought to the Department’s attention, but it was once again the result of an “individual
16   servicer system issue,” Hayhurst Decl. ¶ 70, and in contravention of the Department’s repeated
17   instructions that individuals covered by the Court’s order be placed in non-repayment status. Ms.
18   Maupin’s declaration, which does not indicate that she made any payment on her loan in response
19   to the notification, states that she has now been placed back into forbearance, Decl. of Erica
20   Maupin ¶ 13, ECF No. 103-1 at 3, which the Department has confirmed with Ms. Maupin’s
21   servicer, Hayhurst Decl. ¶ 71. The Department has learned from the offending servicer that this
22   system issue, which inadvertently caused a lapse in forbearance status on July 4, 2019, affected
23   approximately 3,000 borrowers, but that the servicer has now “remediated” the issue and placed
24   each of the 3,000 borrowers back in forbearance. Id. ¶¶ 72-73. The Department will be reviewing
25   the servicer’s work to ensure that the affected borrowers, as well as all other class members whose
26   loan accounts are serviced by the offending servicer, are indeed in the correct forbearance status,
27   as well as work with the servicer to “send notices to borrowers and refund any payments that might
28   have been made in error.” Id. ¶¶ 74-75. The Department is also working with other loan servicers


     Defendants’ Response in Opposition to Plaintiffs’ Motion to Lift Stay of Proceedings and to Enforce Preliminary Injunction
     No. 3:17-cv-7210-SK
                                                                        6
                  Case 3:17-cv-07210-SK Document 104 Filed 07/29/19 Page 7 of 11




 1   to confirm that this issue is unique to Ms. Maupin’s servicer. Id. ¶ 76. At this time, however, Ms.
 2   Hayhurst does not believe that this issue has affected class members whose loans are serviced by
 3   other servicers. Id.
 4              Moving forward, the Department is working to implement a “monthly compliance
 5   monitoring process to mitigate forbearance and stopped collection lapses more proactively.” Id.
 6   ¶ 78. Should the Court deem it necessary, the Department is also willing to file periodic status
 7   reports detailing these oversight and compliance activities. Id. ¶ 79.
 8        II.        THE COURT SHOULD LEAVE THE STAY IN PLACE
 9              In ordering the current stay of proceedings, the Court determined that the stay would
10   promote judicial economy and would not impose any significant harms on Plaintiffs because the
11   preliminary injunction is in effect. That remains the case today and, if anything, developments on
12   appeal have made a stay of further proceedings even more fitting than it was at the time the stay
13   was initially entered. The Ninth Circuit is now considering not only the Privacy Act claim that
14   formed the basis for this Court’s preliminary injunction, but also Plaintiffs’ claim that the
15   Department’s so-called “Average Earnings Rule” is arbitrary and capricious, a topic on which the
16   Ninth Circuit ordered supplemental briefing. See Manriquez v. DeVos, No. 18-16375 (9th Cir.
17   Feb. 19, 2019), ECF No. 57. Nonetheless, Plaintiffs argue that three “intervening changes in
18   factual circumstances” warrant that the stay be lifted. Pls.’ Mot. at 4. None is persuasive.
19              First, Plaintiffs argue that the Department’s compliance with the injunction has been
20   “incomplete” and that, as a result, Plaintiffs are now subject to the type of collection activity that
21   “the Court found to constitute an irreparable injury.” Pls.’ Mot. at 4-5. But Plaintiffs do not
22   explain how moving forward with district court proceedings would alleviate that harm, particularly
23   where Plaintiffs have already conceded that “cross-motions for summary judgment should be
24   stayed pending the Ninth Circuit’s decision,” ECF No. 84 at 1, and, more importantly, this Court
25   has recognized that the appeal should be resolved before it can “decid[e] the final relief, if any,”
26   Stay Order at 6. As described above, the Department has endeavored to comply with the Court’s
27   injunction, taken prompt action to remediate servicer-generated repayment status issues when they
28   have been brought to the Department’s attention, and has pledged to engage in even more oversight


     Defendants’ Response in Opposition to Plaintiffs’ Motion to Lift Stay of Proceedings and to Enforce Preliminary Injunction
     No. 3:17-cv-7210-SK
                                                                        7
                  Case 3:17-cv-07210-SK Document 104 Filed 07/29/19 Page 8 of 11




 1   in the future. Cf. Am. Therapeutics, Inc. v. Sullivan, 755 F. Supp. 1, 2 (D.D.C. 1990) (noting that
 2   an agency “must be given some leeway to remedy” the “good faith mistake[s]” that it promptly
 3   discovers and corrects). And if the Court has concerns about compliance with the injunction
 4   moving forward, the Department is willing to submit future reports about the ongoing status of its
 5   compliance. This increased monitoring is the proper, more targeted, response to any such
 6   concerns, not lifting the stay and moving forward with proceedings that will not provide Plaintiffs
 7   with any relief.
 8              Second, Plaintiffs rely on the fact that the related California v. DeVos, No. 3:17-cv-7210,
 9   action is “moving forward.” Pls.’ Mot. at 5. But as Plaintiffs themselves recognize, Plaintiffs and
10   the State of California have “unique interests that each are pursuing in their respective litigation.”
11   Id. at 7. Plaintiffs will have their chance to be heard on the “central issues” in this case, id.,
12   regardless of the outcome of the California case. And as the Court has already determined, the
13   appropriate time for Plaintiffs to be heard is after the Ninth Circuit has resolved the pending appeal
14   so that all of Plaintiffs’ claims can be disposed of at once rather than in “piecemeal fashion.” Stay
15   Order at 6. It is for this reason that Plaintiffs’ alternative request for a “partial” lifting of the stay
16   as to their “Corinthian Rule Counts” is just as inappropriate as their request that the stay be lifted
17   in full.
18              Plaintiffs also reference the fact that this Court denied Defendants’ request to stay
19   proceedings in the California case pending the appeal in this action, but this point only underscores
20   the Court’s differing treatment of the two cases.                                Whereas the Court necessarily accepted
21   California’s argument that Defendants should “answer California’s complaint and submit an
22   administrative record” while the appeal in this case is pending, Joint Case Management Statement
23   at 3, California v. DeVos, 3:17-cv-7106, ECF No. 59, the Court did not credit Plaintiffs’ nearly
24   identical argument in opposing the stay of proceedings in 2018. Compare Pls.’ Mot. at 6-7
25   (arguing that the Ninth Circuit’s decision “will not” and “cannot” impact “whether the Department
26   agrees or disagrees with an alleged fact in this case” and “what documents explain or evidence the
27   Department’s [alleged] creation and abandonment of the Corinthian Rule”), with ECF No. 84 at 2
28   (arguing that it was “difficult to see how the Ninth Circuit could opine” on “issues related to the


     Defendants’ Response in Opposition to Plaintiffs’ Motion to Lift Stay of Proceedings and to Enforce Preliminary Injunction
     No. 3:17-cv-7210-SK
                                                                        8
                  Case 3:17-cv-07210-SK Document 104 Filed 07/29/19 Page 9 of 11




 1   administrative record” or “whether the Department admits or denies the facts in the amended
 2   complaint”). That is presumably because the Ninth Circuit is addressing legal questions that are
 3   directly presented in this case, i.e., whether the “Average Earnings Rule” violates the Privacy Act
 4   or is arbitrary and capricious, but were not presented in California. The Court did not find
 5   Plaintiffs’ arguments on this point persuasive when it first entered the stay and there is no reason
 6   why it should find them any more persuasive now.
 7               Moreover, contrary to Plaintiffs’ contention, moving forward in this case would not avoid
 8   “potentially unnecessary proceedings.” Pls.’ Mot. at 6. Regardless of whether the California case
 9   will address some issues that overlap with this case, moving forward with this case risks the parties
10   and the Court engaging in potentially unnecessary proceedings so long as the appeal remains
11   pending, namely merits briefing or decisions on legal questions that the Ninth Circuit is currently
12   considering. And if the case were instead to move forward only on the so-called “Corinthian Rule
13   Counts,” see Pls.’ Mot. at 2, then the Court would have to do precisely what it has stated it wants
14   to avoid: address Plaintiffs’ claims in “piecemeal fashion” before it can decide “final relief, if any.”
15   Stay Order at 6.
16               Third, and finally, Plaintiffs argue that it is now clear that the appeal is “taking a substantial
17   amount of time.” Pls.’ Mot. at 7. The Court’s reasoning for entering the stay, however, was not
18   dependent on the length of time the appeal would take, but rather on the efficiencies to be gained
19   by waiting for the Ninth Circuit’s guidance on key legal issues before embarking on wasteful and
20   potentially duplicative proceedings. Regardless of when the Ninth Circuit rules, the efficient
21   course remains to wait for that guidance, which, in any event, may come down at any moment as
22   the appeal is fully briefed and ripe for a decision.
23        III.       THE DEPARTMENT DOES NOT OPPOSE FILING REASONABLE
                     PERIODIC REPORTS DOCUMENTING THE STATUS OF ITS
24                   COMPLIANCE IF THE COURT DEEMS IT NECESSARY
25               In addition to their request that the Court lift the stay, Plaintiffs also request that the Court
26   “enforce the preliminary injunction by requiring the Department to submit periodic compliance
27   reports.” Pls.’ Mot. at 7. As noted above, the Department acknowledges certain limited instances
28   of noncompliance with the injunction, largely due to the errors of its servicers. See Howard Sober,


     Defendants’ Response in Opposition to Plaintiffs’ Motion to Lift Stay of Proceedings and to Enforce Preliminary Injunction
     No. 3:17-cv-7210-SK
                                                                        9
                 Case 3:17-cv-07210-SK Document 104 Filed 07/29/19 Page 10 of 11




 1   Inc. v. ICC, 628 F.2d 36, 42 (D.C. Cir. 1980) (recognizing that “[t]o err is both human and
 2   inevitable in a large agency”). In recognition of that fact, as well as its commitment to rectify
 3   those errors and implement affirmative oversight mechanisms, the Department has submitted a
 4   declaration from a senior FSA advisor detailing its oversight and compliance efforts to this point,
 5   its specific efforts to respond to repayment status issues when they have arisen, and its plans to
 6   ensure that such issues do not arise in the future. Further, the Department has committed to
 7   providing a high-level report of its efforts to confirm the class members’ loan repayment status,
 8   using aggregate data, by the end of September. Hayhurst Decl. ¶ 68. And, if the Court deems it
 9   necessary going forward, Defendants can file periodic status reports detailing the Department’s
10   oversight and compliance activities. As detailed in the Hayhurst Declaration, the Department
11   would need some time to validate information and prepare these reports. See id. ¶¶ 79-81. The
12   Department respectfully requests, however, that any report it files exclude borrower-level
13   information, in order to protect the personally identifying information of the class members, but
14   instead provide high-level statistical data detailing, at a more general level, whether class members
15   are in correct repayment status.
16                                                              CONCLUSION
17              For the foregoing reasons, the Court should deny Plaintiffs’ motion to lift the stay of
18   proceeds, including the alternative request to partially lift the stay as to certain of Plaintiffs’ claims.
19   The Court should deny Plaintiffs’ motion to enforce the Court’s preliminary injunction to the
20   extent that its request that the Department “detail the loan repayment status of all class members”
21   requires reporting publicly the personally identifying information of individual class members.
22
     Dated: July 29, 2019                                                   Respectfully submitted,
23
                                                                            JOSEPH H. HUNT
24                                                                          Assistant Attorney General
25                                                                          MARCIA BERMAN
                                                                            Assistant Branch Director
26
                                                                            /s/ R. Charlie Merritt
27                                                                          KAREN S. BLOOM
                                                                            Senior Counsel
28                                                                          R. CHARLIE MERRITT


     Defendants’ Response in Opposition to Plaintiffs’ Motion to Lift Stay of Proceedings and to Enforce Preliminary Injunction
     No. 3:17-cv-7210-SK
                                                                        10
                 Case 3:17-cv-07210-SK Document 104 Filed 07/29/19 Page 11 of 11



                                                                            Trial Attorney (VA Bar No. 89400)
 1                                                                          U.S. Department of Justice
                                                                            Civil Division, Federal Programs Branch
 2                                                                          919 East Main Street, Suite 1900
                                                                            Richmond, VA 1900
 3                                                                          (202) 616-8098 (phone)
                                                                            (804) 819-7417 (fax)
 4                                                                          robert.c.merritt@usdoj.gov
 5                                                                          Counsel for Defendants
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Defendants’ Response in Opposition to Plaintiffs’ Motion to Lift Stay of Proceedings and to Enforce Preliminary Injunction
     No. 3:17-cv-7210-SK



                                                                           11
